Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Preliminary Amendment filed on 1/12/2022.  Claims 25-44 are pending in the case. Claim(s) 1-24 have been cancelled. Claims 25-44 are new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim limitations "control circuitry configured to" in claim 32; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder " control circuitry " coupled with functional language "configured to" in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: according to [27-29], " control circuitry" is implemented as hardware/ processor(s) executing software modules to perform the instructions of the modules

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25, 27, 28-30, 32, 34-37, 39, 41-44, are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US 20100114874 A1), in view of Gopalkrishnan (US 20060047704 A1).

Regarding claim 25, Hansson teaches a method comprising (Hansson [6] method to provide search results): 
 	receiving a search query that is related to a video (Hansson [32-37, 50-52] user enters search query at device, search query may be related to a video); 
selecting a …user experience parameter related to the video… (Hansson 38, 48, 49, 53] template(s) related to subject(s) identified in text of query results are retrieved from database); and 
generating for display a response to the query that formatted in the selected …user experience parameter… (Hansson [35, 52-54] search results text is formatted using the retrieved templates, search results may include titles, search results may include the video).  

Hansson does not specifically teach wherein the user experience parameter is a text style, wherein the video comprises a frame that includes text formatted according to the text style
However Gopalkrishanan teaches …wherein the user experience parameter is a text style…; selecting a text style, wherein the video comprises a frame that includes text formatted according to the text style; and generating for display a response to the query that formatted in the selected text style (Gopalkrishnan [51, 53, 61, 81, 123] text style(s) may be determined from a video frame, video may be displayed in search results, text style may be used for search results). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Gopalkrishnan of wherein the user experience parameter is a text style; selecting a text style, wherein the video comprises a frame that includes text formatted according to the text style; and generating for display a response to the query that formatted in the selected text style, into the invention suggested by Hansson; since both inventions are directed towards using user experience parameters for search results, and incorporating the teaching of **** into the invention suggested by **** would provide the added advantage of allowing context-relevant style information from video(s) to be incorporated into search results, and the combination would perform with a reasonable expectation of success (Gopalkrishnan [51, 53, 61, 81, 123]).

Regarding claim 27, Hansson and Gopalkrishnan teach the invention as claimed in claim 25 above. Hansson does not specifically teach determining a font identified by the text style, wherein generating for display the response to the query that is formatted in the selected text style comprises generating for display at least a portion of text of the response to the query in the identified font
However Gopalkrishnan teaches determining a font identified by the text style, wherein generating for display the response to the query that is formatted in the selected text style comprises generating for display at least a portion of text of the response to the query in the identified font (Gopalkrishnan [51-53, 61, 81, 123] text style(s) may be determined from a video frame, video may be displayed in search results, text style may be used for search results, style information may be font data). 

Regarding claim 28, Hansson and Gopalkrishnan teach the invention as claimed in claim 27 above. Hansson does not specifically teach wherein determining the font identified by the text style is performed based on accessing metadata of the video
However Gopalkrishnan teaches wherein determining the font identified by the text style is performed based on accessing metadata of the video (Gopalkrishnan [52, 53] text style, including font may be based on video metadata).

Regarding claim 29, Hansson and Gopalkrishnan teach the invention as claimed in claim 25 above. Hansson does not specifically teach determining a text display animation identified by the text style, wherein generating for display the response to the query that is formatted in the selected text style comprises generating for display at least a portion of the query based on the text display animation
However Gopalkrishnan teaches determining a text display animation identified by the text style, wherein generating for display the response to the query that is formatted in the selected text style comprises generating for display at least a portion of the query based on the text display animation (Gopalkrishnan [51, 53, 61, 81, 123] text style(s) may be determined from a video frame, video may be displayed in search results, text style may be used for search results, Gopalkrishnan claim 129, style may be animation).

Regarding claim 30, Hansson and Gopalkrishnan teach the invention as claimed in claim 25 above. Hansson does not specifically teach further comprising accessing audio information, wherein the audio information specifies audio that is played during a frame of the video, and causing the audio to be played while generating for display the response to the query
However Gopalkrishnan teaches further comprising accessing audio information, wherein the audio information specifies audio that is played during a frame of the video, and causing the audio to be played while generating for display the response to the query (Gopalkrishnan [108, 109, 174, 205] audio information related to the video may be retrieved and query response includes playing audio).

Claim 32 is directed towards a system executing instructions similar in scope to the instructions performed by the method of claim 25, and is rejected under the same rationale. Hansson further teaches a system comprising: memory; control circuitry configured to (Hansson [55-60]).

Claim(s) 34-37, is/are dependent on claim 32 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 27-30respectively, and is/are rejected under the same rationale. 

Claim 39, is directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim ****, and is rejected under the same rationale. **** further teaches a non-transitory computer-readable medium having computer-readable instructions encoded thereon that, when executed by control circuitry, causes the control circuitry to (Hansson [55-60]).

Claim(s) 41-44, is/are dependent on claim 39 above, is/are directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim(s) 27-30 respectively, and is/are rejected under the same rationale.

Claims 26, 33 and 40, are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US 20100114874 A1), in view of Gopalkrishnan (US 20060047704 A1), and further in view of Byers (US 20090019009 A1).

Regarding claim 26, Hansson and Gopalkrishnan teach the invention as claimed in claim 25 above. Hansson does not specifically teach wherein the response to the query comprises a title of the video formatted in the selected text style
However Byers teaches wherein the response to the query comprises a title of the video formatted in the selected text style (Byers [64] query response can include video titles)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Byers of wherein the response to the query comprises a title of the video formatted in the selected text style, into the invention suggested by Hansson and Gopalkrishnan; since both inventions are directed towards query responses related to videos, and incorporating the teaching of Byers into the invention suggested by Hansson and Gopalkrishnan would provide the added advantage of allowing a query response to have information that would allow a video to be identified- i.e. video title, and the combination would perform with a reasonable expectation of success (Byers [64]).

Claim(s) 33, is/are dependent on claim 32 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 26 respectively, and is/are rejected under the same rationale. 

Claim(s) 40, is/are dependent on claim 39 above, is/are directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim(s) 26  respectively, and is/are rejected under the same rationale.
Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US 20100114874 A1), in view of Gopalkrishnan (US 20060047704 A1), and further in view of **** (****).

Regarding claim 31, Hansson and Gopalkrishnan teach the invention as claimed in claim 25 above. Hansson does not specifically teach wherein the frame corresponds to: a frame included in a trailer for a content item; an opening credits frame of the content item; or a closing credits frame of the content item
However Peterson teaches wherein the frame corresponds to: a frame included in a trailer for a content item.. (Peterson [22, 24, 43] search results may be for trailer).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Peterson of wherein the frame corresponds to: a frame included in a trailer for a content item.., into the invention suggested by Hansson and Gopalkrishnan; since both inventions are directed towards querying videos, and incorporating the teaching of Peterson into the invention suggested by Hansson and Gopalkrishnan would provide the added advantage of allowing the result to display a sample of the video- i.e. a trailer, and the combination would perform with a reasonable expectation of success (Peterson [22, 24, 43]).

Claim(s) 38, is/are dependent on claim 32 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 31 respectively, and is/are rejected under the same rationale. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-29, 32-36 and 39-43 of this application is patentably indistinct from claims 1-3, 5, 7-9, 11, 13-15 and 17 of U.S. Patent Application No.  US 1125675 3B2. 

Claim(s) 25 and 26 of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent Application No. US 1125675 3B2,
Claim(s) 27, 28 and 29 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 2, 3 and 5 respectively of U.S. Patent Application No. US 1125675 3B2.
Claim(s) 32 and 33 of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent Application No. US 1125675 3B2.
Claim(s) 34, 35 and 36 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 8, 9 and 11 respectively of U.S. Patent Application No. US 1125675 3B2.
Claim(s) 39 and 40 of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 13 of U.S. Patent Application No. US 1125675 3B2.
Claim(s) 41, 42 and 42 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 14, 15 and 17 respectively of U.S. Patent Application No. US 1125675 3B2.
Although the claims at issue are not identical, claims 25-29, 32-36 and 39-43 of this application are broader than the respective claims identified above of U.S. Patent Application No. US 1125675 3B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178